
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.35



HESKA CORPORATION

DIRECTOR COMPENSATION POLICY


        Effective January 1, 2005, non-employee directors of Heska Corporation,
a Delaware corporation (the "Company") shall receive the following compensation
for their service as a member of the Board of Directors (the "Board") of the
Company:

Initial Grant for New Directors

        An automatic grant of an option to purchase 40,000 shares of common
stock of the Company as of the date of first becoming a member of the Board at
an exercise price equal to the fair market value of the common stock on the last
trading date immediately preceding the date of grant. Initial grants are subject
to vesting over a period of four years in equal annual installments commencing
on the date of grant, subject to the non-employee director's continued service
to the Company through the vesting dates. These options are immediately
exercisable, but if "early exercised," unvested shares shall remain subject to
the Company's right of repurchase upon termination of service prior to the
fourth anniversary of the date of grant.

Annual Grant for Continuing Board Members

        An automatic annual grant to continuing non-employee directors of an
option to purchase 40,000 shares of common stock of the Company shall be granted
on the date of each Company annual meeting of stockholders at an exercise price
equal to the fair market value of the common stock on the last trading date
immediately preceding the date of grant. Annual grants for continuing Board
members vest in full on the first anniversary of the date of grant, subject to
the non-employee director's continued service to the Company through the vesting
date. These options are immediately exercisable, but if "early exercised,"
remain subject to the Company's right of repurchase upon termination of service
prior to the first anniversary of the date of grant.

        No new non-employee director may receive an initial 40,000-share grant
and the annual 40,000-share grant in the same calendar year.

Annual Grant for Board Committee Chairpersons

        An automatic annual grant to continuing non-employee directors who serve
as Chairperson of the Company's Audit, Compensation or Corporate Governance
committees shall be made of an option to purchase 2,000 shares of common stock
of the Company as of the date of the annual meeting of stockholders at an
exercise price equal to the fair market value of the common stock on the last
trading date immediately preceding the date of grant. Annual grants for Board
committee chairpersons vest in full on the first anniversary of the date of
grant, subject to the non-employee director's continued service to the Company
through the vesting date. These options are immediately exercisable, but if
"early exercised," remain subject to the Company's right of repurchase upon
termination of service prior to the first anniversary of the date of grant.

Director Compensation for Attendance at Board and Board Committee Meetings

In Person Board and Committee Meetings

        Non-employee directors shall be entitled to receive a fee of $2,000.00
per day for any in person meeting of the Board or any in person meeting of any
committee of the Board. The fee of $2,000.00 per day shall be payable
irrespective of (i) the number of Board or committee meetings in a given day and
(ii) of the length of any such meetings.

        Those non-employee directors who elect to receive such meeting fees in
equity, will be entitled to receive a fully vested grant of options to purchase
a number of shares of common stock of the Company equal to $2,000.00 divided by
two-thirds of the fair market value of the Company's common stock on the last
trading date immediately preceding the date of grant, to be issued with an
exercise price equal to the fair market value of such common stock on the last
trading date immediately preceding the date of grant. The date of grant will be
the first Monday or first business day of the week immediately following the
conclusion of such in person Board meeting or, where in person Board meetings
and Board committee meetings occur in succession, following conclusion of all
such meetings.

Telephonic Board and Board Committee Meetings

        Non-Employee directors will be entitled to receive a fee of $500.00 for
each telephonic Board or committee meeting they attend. Where there is more than
one Board or Board committee telephonic meeting in a single day, non-employee
directors shall receive a $500.00 payment for each meeting attended,
irrespective of the length of such meeting or meetings.

        Those non-employee directors who elect to receive such meeting fees in
equity, will be entitled to receive a fully vested grant of options to purchase
a number of shares of common stock of the Company equal to $500.00 divided by
two-thirds of the fair market value of the Company's common stock on the last
trading date immediately preceding the date of grant, to be issued with an
exercise price equal to the fair market value of such common stock on the last
trading date immediately preceding the date of grant. The date of grant will be
the first Monday or first business day of the week immediately following the
conclusion of such telephonic Board or committee meeting.

Cash vs. Equity Election for Meeting Fees

        Non-employee directors may elect to receive fees for meeting attendance
in the form of a cash payment or in the form of a fully vested stock option as
described above. Such election shall be made on an annual basis and shall be
irrevocable for the year in question. Such irrevocable election must be made in
the fiscal year prior to the applicable year in question for incumbent directors
and following appointment to the Board for new directors. Cash payments for
meeting attendance will be made following the fiscal quarter in which the
meetings are held.

Provisions Applicable to All Non-Employee Director Equity Compensation Grants

        Any unvested shares underlying non-employee director option grants shall
become fully vested in the event of: (1) the termination of the non-employee
director's services because of death, total and permanent disability or
retirement at or after age 65; or (2) a Change in Control (as defined in the
1997 Incentive Stock Plan) with respect to the Company.

        All grants shall be subject to the terms and conditions of the Company's
1997 Incentive Stock Plan, as amended, and the terms of the Stock Option
Agreement issued thereunder.

Amended January 31, 2003
Further Amended November 6-7, 2003,
Further Amended December 2, 2004,
Effective January 1, 2005





QuickLinks


Exhibit 10.35



HESKA CORPORATION DIRECTOR COMPENSATION POLICY
